Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the claims
Claims 39-40, 44, 46, 51-66 are pending. Claim 39 has been amended. Claims 39-40, 44, 46, 51-66 are presented for examination on the merits.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nicole Tepe on 2/7/2022.

Claim 39 has been amended as follows:
A peptide that exhibits greater than about 100-fold selectivity for the AT2R than for the AT1R, wherein the peptide 
D-Arg-Val-Tyr-Ile-His-Pro-Trp (SEQ ID NO: 10); 
N-Ac-Arg-Val-Tyr-Ile-His-Pro-Trp (SEQ ID NO: 10); 
Arg-Val-Tyr-Ile-His-Pro-Trp (SEQ ID NO: 10); 
Pro-Trp (SEQ ID NO: 10); 
Nicotinamido-Arg-Val-Tyr-Ile-His-Pro-Trp (SEQ ID NO: 10); or 
Cholate-Arg-Val-Tyr-Ile-His-Pro-Trp (SEQ ID NO: 10).

Claim 40 has been amended as follows:
The peptide according to claim 39, wherein the peptide Pro-Trp (SEQ ID NO: 10).

Claim 52 has been amended as follows:
The peptide of claim 51, wherein the peptide is modified at the N-terminus to be conjugated to one or both of a vitamin and a bile acid.

Claim 57 has been amended as follows:
The peptide of claim 40, wherein the peptide is modified at the N-terminus to be conjugated to one or both of a vitamin and a bile acid.

Claim 66 has been amended as follows:
The method according to claim 61, wherein the fibrosis is age-induced, injury- induced, stress-induced or diet-induced, , or is selected from the group consisting of cardiac fibrosis, liver fibrosis, kidney fibrosis, vascular fibrosis, lung fibrosis and dermal fibrosis.

Claims 56 and 63-64 have been cancelled.


EXAMINER’S REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are drawn to a peptide consisting of SEQ ID NO: 10.
The closest prior art (i.e. the combined teachings of PubChem and Del Borgo et al.), as discussed in the Final Office action mailed on 10/29/2021, render obvious a peptide comprising SEQ ID NO: 10. However, neither PubChem nor Del Borgo et al. teach or suggest removing the first amino acid to arrive at a peptide consisting of SEQ ID NO: 10.
For these reasons the claims are both novel and unobvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658